               Case 1:19-cv-01254-GSA Document 23 Filed 09/08/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                              FRESNO DIVISION
12
13                                                   ) Case No.: 1:19-cv-01254-GSA
     JORGE RODOLPHO DELGADO,                         )
14                                                   ) MOTION AND ORDER FOR
                     Plaintiff,                      ) EXTENSION (SECOND REQUEST)
15                                                   )
            vs.                                      )
16   ANDREW SAUL,                                    )
     Acting Commissioner of Social Security,         )
17                                                   )
                                                     )
18                   Defendant.                      )
                                                     )
19
20
             Defendant respectfully requests an extension of thirty (30) days in which to file his
21
     responsive brief in this case, changing the date on which the brief is due from the current due
22
     date of September 8, 2020, to the new due date of October 8, 2020. This is Defendant’s second
23
     request for extension. On September 3, 2020, Defendant conferred with Counsel for Plaintiff,
24
     Jonathan Pena, who confirmed that Plaintiff does not oppose this request.
25
             Counsel for Defendant makes this request for good cause and in good faith, with no
26
     intention of unduly delaying the proceedings. Counsel for Defendant states that a particularly
27
     challenging workload, coupled with recent medical emergencies, including her own surgery and
28


     Def. Request for Extension; 1:19-cv-01254-GSA    1
               Case 1:19-cv-01254-GSA Document 23 Filed 09/08/20 Page 2 of 2



 1   the hospitalization of a family member within the past month, have impeded her ability to
 2   complete the brief by the current due date. Counsel for defendant further represents that since
 3   March 2020, her office has lost five attorneys, and their cases were reassigned to the remaining
 4   attorneys, including the undersigned, resulting in an unusually heavy caseload. Counsel for
 5   Defendant states that she currently has four district court briefs due on or before September 9,
 6   2020, and is unable to provide the Court with a quality brief within the time remaining. Counsel
 7   for Defendant sincerely apologizes for any inconvenience to Plaintiff or the Court caused by this
 8   request. Counsel for Defendant further requests that all other deadlines in the Court’s scheduling
 9   order be modified accordingly.
10           Respectfully submitted,
11
12   September 4, 2020                               McGREGOR W. SCOTT
                                                     United States Attorney
13                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
14
                                                     Social Security Administration
15
                                                     /s/ Carol S. Clark
16                                                   CAROL S. CLARK
17                                                   Special Assistant United States Attorney

18   IT IS SO ORDERED.
19
         Dated:     September 8, 2020                               /s/ Gary S. Austin
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28


     Def. Request for Extension; 1:19-cv-01254-GSA      2
